ON MOTION EOR REHEARING.
Contending that the question as certified does not present all of the facts which should be considered in a decision of the case, the defendant in error has moved for a rehearing, in order that this court may request the Court of Appeals to amend the question so that it will <c cover the substance of all facts shown in the trial court.” The final adjudication of the case is a matter for the Court of Appeals, and the instruction given by this court will apply only to the question certified. If. it is true, as contended, that additional facts should be considered, the answer made by this court to the specific question will not prevent the Court of Appeals from considering such facts in deciding the case. See Georgian Co. v. Jones, 154 Ga. 762 (115 S. E. 490); Eatonton Oil & Auto Co. v. Greene County, 181 Ga. 47, 52 (181 S. E. 758).

Rehearing denied.